Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kristine Yates (Reg. No. 75,573) on 09/07/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
	
1.	(Currently Amended) A computing apparatus comprising:
one or more computer readable storage media;
one or more processors operatively coupled with the one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the one or more processors to at least:
detect a beginning of a formula in a cell of a spreadsheet prior to the formula being completed;
in response to detecting the beginning of the formula, identify one or more vector representations of a context of the cell, wherein the context of the cell comprises 
supply the one or more vector representations as input to one or more machine learning models;
receive an output produced by the one or more machine learning models comprising one or more suggested functions for editing the formula and one or more suggested operands; [[and]]
present the output in a user interface to the spreadsheet;
detect a beginning of a nested function within the formula in the cell prior to the formula being completed;
in response to detecting the beginning of the nested function within the formula, identify one or more additional vector representations of an additional context of the cell;
supply the one or more additional vector representations as additional input to the one or more machine learning models;
receive additional output produced by the one or more machine learning models comprising one or more additional suggestions for editing the formula; and
present the one or more additional suggestions in the user interface to the spreadsheet.

2.	(Canceled).

3.	(Currently Amended) The computing apparatus of claim [[2]] 1 wherein the one or more machine learning models comprise one or more artificial neural networks 

4.	(Previously Presented) The computing apparatus of claim 1 wherein the program instructions further direct the one or more processors to display a non-modal form comprising fields for populating parameters of a selected one of the one or more suggested functions.

5.	(Previously Presented) The computing apparatus of claim 1 wherein the output further comprises a ranking of the one or more suggested functions relative to each other.


6.	(Original) The computing apparatus of claim 1 wherein the context of the cell comprises contents of cells proximate to the cell in the spreadsheet.

7.	(Previously Presented) The computing apparatus of claim 6 wherein the context of the cell further comprises one or more user interactions with the spreadsheet.

8.	(Original) The computing apparatus of claim 1 wherein each of the one or more machine learning models comprises one of a neural network model and a decision tree model.  

9.	(Currently Amended) A method of operating a spreadsheet application, the method comprising:

prior to the formula being completed:
identifying one or more vector representations of a context of the cell, wherein the context of the cell comprises content of cells neighboring the cell in the spreadsheet and one or more prior user interactions with the spreadsheet;
supplying the one or more vector representations as input to one or more machine learning models in the spreadsheet application;
producing an output from the one or more machine learning models comprising one or more suggested functions for editing the formula and one or more suggested operands; [[and]]
displaying the output in the user interface to the spreadsheet;
receiving additional user input comprising a beginning of a nested function within the formula in the cell;
in response to receiving the additional user input, identifying one or more additional vector representations of an additional context of the cell;
supplying the one or more additional vector representations as additional input to the one or more machine learning models;
receiving additional output produced by the one or more machine learning models comprising one or more additional suggestions for editing the formula; and
presenting the one or more additional suggestions in the user interface to the spreadsheet.


10.	(Canceled).

11.	(Previously Presented) The method of claim 9 further comprising training the one or more machine learning models with training data comprising vector representations of a context of cells having completed formulas.

12.	(Previously Presented) The method of claim 9 wherein the output from the one or more machine learning models further comprises a ranking of the one or more suggested functions relative to each other.

13.	(Original) The method of claim 9 wherein the context of the cell comprises contents of cells proximate to the cell in the spreadsheet.

14.	(Original) The method of claim 13 wherein the context of the cell further comprises one or more user interactions with the spreadsheet prior to the user input.


15.	(Original) The method of claim 9 wherein each of the machine learning models comprises one of a neural network model and a decision tree model.  


16.	(Currently Amended) A computing apparatus comprising:
one or more computer readable storage media;

in a user interface layer of the spreadsheet application, receive user input;
in a parsing layer of the spreadsheet application, determine that the user input comprises a beginning of a formula in a cell of a spreadsheet prior to the formula being completed;
in the user interface layer, identify at least a vector representation of a context of the cell and pass at least the vector representation to a neural network layer of the spreadsheet application, wherein the context of the cell comprises content of cells neighboring the cell in the spreadsheet and one or more prior user interactions with the spreadsheet;
in the neural network layer, identify a ranked list of suggested functions for editing the formula and pass the ranked list to the user interface layer; [[and]] 
in the user interface layer, cause a display of the ranked list;
in the user interface layer, receive additional user input;
in the parsing layer, determine that the additional user input comprises a beginning of a nested function within the formula in the cell;
in the user interface layer, provide at least an additional vector representation of an additional context of the cell to the neural network layer;
in the neural network layer, produce additional output comprising one or more additional suggestions for editing the formula; and
in the user interface layer, cause a display of the one or more additional suggestions in the user interface layer.

17.	(Canceled).

18.	(Previously Presented) The computing apparatus of claim 16 wherein the neural network layer is trained on vector representations of a context of cells having completed formulas.

19.	(Original) The computing apparatus of claim 16 wherein the context of the cell comprises contents of cells proximate to the cell in the spreadsheet.

20.	(Original) The computing apparatus of claim 19 wherein the context of the cell further comprises one or more user interactions with the spreadsheet prior to the user input.

21.	(New) The method of claim 9 further comprising displaying a non-modal form comprising fields for populating parameters of a selected one of the one or more suggested functions.

22.	(New) The computing apparatus of claim 16 wherein the neural network layer comprises one of a neural network model and a decision tree model.

.
	
	Reasons for Allowance

Claims 1, 3-9, 11-16, and 18-23 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

In view of the specification (page 16, paragraph 0090), the “one or more computer readable storage media” as recited in Claim 16 is understood to not include non-statutory embodiments such as signal or carrier wave.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 9, and 16. 

The features as recited in independent Claim 1: 
“in response to detecting the beginning of the formula, identify one or more vector representations of a context of the cell, wherein the context of the cell comprises 
supply the one or more vector representations as input to one or more machine learning models;
receive an output produced by the one or more machine learning models comprising one or more suggested functions for editing the formula and one or more suggested operands; 
present the output in a user interface to the spreadsheet;
detect a beginning of a nested function within the formula in the cell prior to the formula being completed;
in response to detecting the beginning of the nested function within the formula, identify one or more additional vector representations of an additional context of the cell;
supply the one or more additional vector representations as additional input to the one or more machine learning models;
receive additional output produced by the one or more machine learning models comprising one or more additional suggestions for editing the formula; and
present the one or more additional suggestions in the user interface to the spreadsheet,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 9: 
“identifying one or more vector representations of a context of the cell, wherein the context of the cell comprises content of cells neighboring the cell in the spreadsheet and one or more prior user interactions with the spreadsheet;
supplying the one or more vector representations as input to one or more machine 
learning models in the spreadsheet application;
producing an output from the one or more machine learning models 
comprising one or more suggested functions for editing the formula and one or more suggested operands; 
displaying the output in the user interface to the spreadsheet;
receiving additional user input comprising a beginning of a nested function within the formula in the cell;
in response to receiving the additional user input, identifying one or more additional vector representations of an additional context of the cell;
supplying the one or more additional vector representations as additional input to the one or more machine learning models;
receiving additional output produced by the one or more machine learning models comprising one or more additional suggestions for editing the formula; and
presenting the one or more additional suggestions in the user interface to the spreadsheet,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 16: 
“in the user interface layer, identify at least a vector representation of a context of the cell and pass at least the vector representation to a neural network layer of the spreadsheet application, wherein the context of the cell comprises content of cells neighboring the cell in the spreadsheet and one or more prior user interactions with the spreadsheet;
in the neural network layer, identify a ranked list of suggested functions for editing the formula and pass the ranked list to the user interface layer; [[and]] 
in the user interface layer, cause a display of the ranked list;
in the user interface layer, receive additional user input;
in the parsing layer, determine that the additional user input comprises a beginning of a nested function within the formula in the cell;
in the user interface layer, provide at least an additional vector representation of an additional context of the cell to the neural network layer;
in the neural network layer, produce additional output comprising one or more additional suggestions for editing the formula; and
in the user interface layer, cause a display of the one or more additional suggestions in the user interface layer,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.


The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176